
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 89
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2011
			Ms. Castor of Florida
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing a balanced budget amendment to
		  the Constitution of the United States.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.Total estimated outlays of the operating
				funds of the United States for any fiscal year shall not exceed total estimated
				receipts to those funds for that fiscal year, unless Congress approves a
				specific excess of outlays over receipts by three-fifths of the whole number of
				each House by a roll-call vote.
					2.Prior to each fiscal year, the President
				shall transmit to the Congress a proposed budget for the United States
				Government for the fiscal year beginning in that calendar year in which total
				estimated outlays of the operating funds of the United States for that fiscal
				year shall not exceed total estimated receipts to those funds for that fiscal
				year.
					3.No bill to increase revenue shall become
				law unless approved by a majority of the whole number of each House by a
				roll-call vote.
					4.The Congress may waive the provisions of
				this article for any fiscal year and the first fiscal year thereafter if a
				declaration of war is in effect or if the Director of the Congressional Budget
				Office, or any successor, estimates that real economic growth has been or will
				be less than one percent for two consecutive quarters during the period of
				those two fiscal years. The provisions of this article may be waived for any
				fiscal year in which the United States is engaged in military conflict which
				causes an imminent and serious military threat to national security and is so
				declared by a joint resolution, adopted by a majority of the whole number of
				each House, which becomes law, or if a presidential declaration of major
				disaster is in effect.
					5.Total estimated receipts of the operating
				funds shall exclude those derived from net borrowing. Total estimated outlays
				of the operating funds of the United States shall exclude those for repayment
				of debt principal; and for capital investments. The receipts (including
				attributable interest) and outlays of the Federal Old-Age and Survivors
				Insurance Trust Fund and the Federal Disability Insurance Trust Fund shall not
				be counted as receipts or outlays for purposes of this article.
					6.The Congress shall enforce and implement
				this article by appropriate legislation, which may rely on estimates of outlays
				and receipts.
					7.This article shall take effect beginning
				with the later of the second fiscal year beginning after its ratification or
				the first fiscal year beginning after December 31,
				2016.
					.
		
